Title: To George Washington from George Augustine Washington, 3 February 1786
From: Washington, George Augustine
To: Washington, George



Hond Uncle
Eltham February 3d 1786

A Letter from You always meets a most joyful reception—Your favor of the 24th of Decr, tho’ it had not a speedy conveyance gave us the latest information, and the most pleasing as it acquainted us that all were well at Mount Vernon—Not having been from this place since the receipt of Your Letter have had but little opportunity of making inquiry relative to its contents—I cannot ascertain that any person in this part of the Country is possess’ed of a She-Ass, the Secretary and General Nelson, are I am informed the most probable persons if they can I doubt not will most readily furnish You, and on terms that will be agreable—should I succeed in my commission I will with pleasure take it up with me—The Box which was in the hands of Mr Bracken Mr Bassett conceived hazardous to commit to the Stage, as the direction signified that great care was necessary He theirfore brought it to this place, hoping that a safer conveyance might offer—The Box is 2½ feet by 2¼ but I hope to devise some mode of bringing it safe to You—I have not yet finished Copying the Letters, owing to my not having arrived here so soon as I expected and interuptions of Company, but shall before I set out which will be about the end of the month, the weather pe[r]mitting, for I really most anxiously wish to see Mount Vernon again, the affection I have experienced from You and Mrs Washington has render’d it by much the most desireable place to me—The friendly invitation I received from You was a most pleasing mark of Your affection and I hoped a

signification of my conduct being approved by You, which will ever be of the first consideration to me and I most ardently hope that my efforts to deserve it, may equal my wishes—my experience in business but illy qu[a]lifys me for embarking in it, but under Your direction and from Your example I flatter myself I shall derive insight, and I must hope that my attention and integrity, will in some degree make amends for my deficiencies—On my arrival at Richmond I found that an act had been past in favor of the discharge of interest Certificates, on all Loan Office Warrants issued by this State, concieving it a mater of consequence supposing that You might be posses’ed of some, wrote You immediately hoping that I should give You timely information as I put the Letter in the hands of Doctr Lamoy, who was setting out for Fredericksburgh, and who promissed to give it a speedy conveyance from that place—he also took charge of 4 pr Shoes which I hope got safe—I had no propositions made for my Lot’s on my way through Fredericksburg—one of the Letters You forwarded was asking information and proposing a mode of payment which I fear cannot be made agreeable if He should accede to my terms—I am not yet acquainted with Colo. Bassett’s intentions, and I hope my conduct will not discover a disposition to be made so it will be my study to make myself agreeable to Him—Fanny joins me in most affectionate love to You Mrs Washington and the dear Children and Compliments to all inquiring friends—Colo. Bassett and the Young Gentlemen also desire to be rememberd[.] with the most refined sentiments I am Hond Uncle Your truely affectionate Nephew

Geo: A. Washington

